Title: Thomas S. Grimké to James Madison, 10 May 1833
From: Grimké, Thomas S.
To: Madison, James


                        
                            
                                My Dear Sir 
                            
                            
                                
                                    Charleston
                                
                                10 May 1833—
                            
                        
                        I take the liberty of asking a few moments of your time, if it can be spared without serious inconvenience,
                            for the bearer of this Mr Barnard, who brought me a letter of introduction from the Honble Gideon Tomlinson, one of the
                            Senators of the U. S. from Connecticut and formerly Governor of that State. Mr B. is from Hartford Connecticut, and is
                            desirous of seeing every thing that is most worthy of notice, and of becoming acquainted with those who are most worthy to
                            be known in our Southern Country—Most Respectfuly And with high Esteem
                        
                            
                                Thos. S. Grimké
                            
                        
                    